Citation Nr: 1414885	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a seizure disorder.

3.  Entitlement to disability compensation for a lumbar spine disability claimed as secondary to a seizure disorder.

4.  Entitlement to disability compensation for major depressive disorder claimed as secondary to a seizure disorder.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  A Board hearing was held before the undersigned in September 2013. 

The issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a seizure disorder and secondary claims for a lumbar spine disability and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2009 decision, the Board reopened the Veteran's claim of entitlement to service connection for residuals of a right ankle injury and denied the underlying claim on the merits.  The Veteran did not appeal the decision.

2.  None of the new evidence associated with the claims file since the Board's October 2009 decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for residuals of right ankle injury, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2009 Board decision that reopened and denied service connection for residuals of a right ankle injury is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013).

2.  The criteria for reopening a previously denied claim of entitlement to service connection for residuals of a right ankle injury have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in August and September 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to the previously denied right ankle claim, the letters included notice regarding the bases of the prior denial and the need for new and material evidence to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in an April 2013 Statement of the Case (SOC).  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the Veteran's claim has been identified and obtained.  The evidence of record pertinent to the claim includes the Veteran's service treatment records, VA treatment records, a July 2006 VA examination, records from the Social Security Administration (SSA), statements from the Veteran, and the transcripts of Board hearings conducted in August 2009 and September 2013.  The Veteran and his representative have not identified any other outstanding evidence pertinent to the claim herein decided.

The Veteran was recently provided an opportunity to set forth his contentions during the September 2013 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2013 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Analysis 

This appeal arises from the Veteran's contention that his current right ankle disability is related to an in-service injury.  His service treatment records indicate that he sprained his right ankle in March 1981.  The sprain was treated with a short leg walking cast, which was removed the following month.  Ankle swelling was noted in May 1981.  In August 1982, he complained of an injury to the right ankle while "horsing around."  On physical examination there was some slight swelling.  In October 1983, the Veteran opted not to undergo a separation examination.  

The Veteran's claim of entitlement to service connection for residuals of a right ankle injury was previously denied on multiple occasions.  Most recently, in an October 2009 decision, the Board denied service connection because although there was evidence of a right ankle disability, there was no competent evidence of a nexus between that disability and service.  The Veteran did not appeal and that decision is final.

The evidence of record at the time of the October 2009 Board decision consisted of the Veteran's service treatment records, VA treatment records dated through March 2006, the report of a July 2006 VA examination, SSA records, and the Veteran's testimony and lay statements.  The Veteran averred that he fractured his right ankle during service and had continuing problems with it since that time.  The July 2006 VA examiner found no evidence of a prior fracture and diagnosed the Veteran with a right ankle sprain.  The examiner opined that the sprain was "less likely as not" incurred in or aggravated by service.  The examiner reviewed the claims file and concluded that the evidence did not support the chronicity of a right ankle condition since the Veteran separated from service in 1983.  There was no medical opinion to the contrary.  

The evidence received since the October 2009 Board decision consists of additional VA treatment records, private treatment records, and the Veteran's hearing testimony and lay statements.  The private treatment records address other medical conditions and are not relevant.  The VA treatment records note the Veteran's complaints of right ankle problems, which he attributed to an in-service right ankle injury.  During the Board hearing, the Veteran testified that he believed he broke his right ankle during service and that he has continued to have pain and swelling since the injury.  See Board Hearing Transcript (Tr.) at 18-19.  He indicated that he had sought treatment in the past, but was not currently because other medical conditions were more important.  Id. at 20.  He stated that he did not recall any physician telling him that his current right ankle problems were related to the initial problems he had in service.  Id. at 21.  

The Board finds that the newly received evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a right ankle injury (i.e., nexus with the in-service injury) and does not raise a reasonable possibility of substantiating the claim.  The Veteran's lay statements and testimony attributing his current right ankle problems to service is evidence cumulative of his prior contentions.  As such, this evidence does not constitute material evidence.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

As no new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for residuals of a right ankle disability is not warranted.  The preponderance of evidence is against the claim, and there is no doubt to be resolved.


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for residuals of a right ankle injury has not been received, the appeal is denied.



REMAND

The Veteran essentially contends he had seizures in April 2010 as a result of medicine negligently prescribed by VA.  See, e.g., Board Hearing Tr. at 3.  He claims his lumbar spine disability and major depressive disorder are secondary to his seizure disorder.  Before the Board can make a decision on the merits, however, additional development is required.

I.  Treatment Records

Private treatment records from Dartmouth-Hitchcock Medical Center (Dartmouth-Hitchcock) indicate that the Veteran was transferred from Mt. Ascutney Hospital where he first presented with seizures on April 8, 2010.  An attempt should be made to obtain such records from Mt. Ascutney Hospital.  

During the Board hearing, the Veteran testified that he currently receives treatment from Dr. B.M.  See Board Hearing Tr. at 7.  Although Dr. B.M. submitted a letter in February 2013, an attempt should be made to obtain any pertinent treatment records for the Veteran.

The Veteran also testified that he receives ongoing treatment from Dr. L. at VA's Rutland Community Based Outpatient Clinic (CBOC).  See Board Hearing Tr. at 7.  The claims file currently contains outpatient treatment records from VA facilities in White River Junction, Orlando, and Boston.  Although there are some additional VA outpatient treatment records from the White River Junction VA Medical Center (VAMC) in his electronic folder in Virtual VA, it does not appear that these records are complete.  Therefore, on remand, all outstanding pertinent VA treatment records should be obtained.

II.  Supplemental Medical Opinion

A VA examination was conducted in October 2011.  The examiner provided a negative medical opinion; however, the examiner did not review any private treatment records.  The records from Dartmouth-Hitchcock were summarized in the VA outpatient treatment records, but the actual records were not received until March 2013.  Therefore, on remand, the AOJ should request that the examiner review any evidence received since his October 2011 opinion and provide a supplemental opinion.  

III.  Lumbar Spine Disability and Major Depressive Disorder

The Veteran claims that these conditions are secondary to his seizure disorder.  As such, they are inextricably intertwined with the claim for compensation pursuant to 38 U.S.C.A. § 1151.  Hence, the adjudication of these claims must be deferred pending resolution of the §1151 claim.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records pertaining to treatment for seizures from Mt. Ascutney Hospital and Dr. B.M.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records, to specifically include records from the White River Junction VAMC and Rutland CBOC dated since March 2010.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, return the claims file to the VA examiner who conducted the October 2011 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to review all additional relevant evidence added to the Veteran's claims file and electronic folder since October 2011 and indicate whether such evidence changes his prior conclusions and opinions.  Specifically, the examiner should consider and address Dr. B.M.'s February 2013 letter indicating that she believes Wellbutrin is contraindicated in patients with a history of seizures.  The examiner should ensure that the following questions are addressed.  

a.)  Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional disability relating to a seizure disorder as a result of VA medical care, including treatment with Wellbutrin and Valproic acid in March 2010? 

b.)  If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent or greater) that the seizure disorder was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c.)  If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent or greater) that the seizure disorder was due to an event not reasonably foreseeable?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims.  If any claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


